Opinion issued October 4, 2012




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-12-00571-CV
                             ———————————
                      IN RE RONALD CASTILLO, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Ronald Castillo, petitioned for writ of mandamus asking that we

compel the trial court to vacate its April 16, 2012 order denying his motion to

compel production of plaintiff J.L.K.’s mental health records.1 Castillo also asks

that we compel the trial court to vacate its June 7, 2012 order denying his motion
1
      The underlying case is Jennene Kemp, individually, and as next friend of J.L.K., a
      minor v. Ronald Castillo, Porter Athletic, Inc., and Litania Sports Group, Inc., No.
      65459 (149th Dist. Ct., Brazoria Cnty., Tex.), the Honorable Terri Tipton Holder,
      presiding.
for reconsideration and its April 19, 2012 order denying “any other requested

discovery seeking to discover mental health records,” and he requests that we

direct the trial court to compel full and complete responses to requests for

production pertaining to J.L.K.’s mental health records.

      We deny the petition for writ of mandamus. Any pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.